Exhibit 10.2

 



NAIDICH WURMAN BIRNBAUM & MADAY, LLP

Attorneys at Law

80 Cuttermill Road, Suite 410

Great Neck, New York 11021

Telephone (516) 498-2900

Facsimile (516) 466-3555

 



Richard S. Naidich Mark Birnbaum Kenneth H. Wurman Bernard S. Feldman Ronald C.
Maday (Ret.) Robert P. Johnson     _________ Of Counsel Judah A. Eisner  



 

December 2, 2013

 

Players Network

1771 E. Flamingo Road – Suite 201-A

Las Vegas, NV 89119

 

Att:Mark Bradley, Chief Executive Officer

 

Re: Asher Enterprises, Inc. with Players Network

 

Dear Mr. Bradley:

 

As you are aware, this office represents Asher Enterprises, Inc. (“Asher”) in
connection with a Promissory Note in the principal amount of $42,500.00 dated
February 19, 2013 and which evidenced a loan from Asher to your company, Players
Network.

 

On November 26, 2013 Asher received your wire in the amount of $45,070.98 which
successfully paid off the balance of the Note. In furtherance thereof enclosed
please find the

Original Note.

 

I wish to take this opportunity to thank you for allowing both this office and
Asher to be of service to you.

 

 

 

Very truly yours,

 

/s/ Judah A. Eisner

 

Judah A. Eisner

 

